DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) Status
Claims 1-29 are currently being examined.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-8, 10-13, 15 and 24-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-40 of U.S. Patent No. 10,905,105 B1 in view of Schab et al. (“Schab”, US 2018/0263220 A1) and Goldfain (US 2016/0165853 A1, IDS).  	1) Regarding claim 1, the claim 13 discloses adjusting a parameter of a wearable sensor based upon health status data acquired by the wearable device (corresponding to configuring a parameter of the sensor associated to the monitored animal). While the patent does not detail that the health status is used by a model that predicts behavioral and health data for a plurality of animals. 	Schab discloses, in ¶0075; ¶0083; ¶0176-209; ¶0235-280 with reference to Figs. 3-15, the concept of using trained model to determine behavioral and health data sensed by a wearable sensor device and is inputted into the trained model. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using trained model to determine behavioral and health data sensed by a wearable sensor device and is inputted into the trained model as taught by Schab, into the system/method of the patent, with the motivation to enhance the behavioral and health data predicting features of the system. 	 	As per the limitation training a model to predict a condition of an animal with a training data set (Schab: ¶0073), wherein the training data set comprises known outcomes associated with behavioral data and health data for a plurality of animals (Schab: ¶0072-73); 	sensing, with a sensor worn by a monitored animal, behavioral data and health data of the monitored animal (Schab: ¶0100; ¶0174-209); 	inputting the behavioral data and health data of the monitored animal into the model (Schab: Fig. 3); 	predicting a condition of the monitored animal with the model based on the inputted behavioral data and health data (Schab: ¶0077; ¶0088; ¶0322-324; ¶0350). 	As per the limitation configuring a parameter of the sensor associated with the monitored animal based on the predicted condition. 	Goldfain discloses, in ¶0203-204 with reference to Figs. 21-22 and 25-26, the concept of analyzing behavioral and health data to perform features for adjusting sensor setting profiles or operational modes. Notice in Figs. 13 and 16A-G, illustrates that each profile may involve adjusting specific sensor devices of the wearable device. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of analyzing behavioral and health data to perform features for adjusting sensor setting profiles or operational modes as taught by Goldfain, into the system of the patent and Schab, with the motivation to enhance the adjusting features of the system. 	 	 	2) Regarding claim 2,  the patent, Schab and Goldfain teach wherein the parameter is a measurement interval of the sensor (Notice that Goldfain illustrates, in Fig. 16A monitoring frequencies for specific sensor type for Profile 0, and further illustrates monitoring frequencies for specific sensor type in Fig. 16B, that differ in monitoring measurement intervals. For example, cardiopulmonary in Fig. 16A is scheduled only at night, while the cardiopulmonary in Fig. 16B is scheduled hourly). 	3) Regarding claim 3, the patent, Schab and Goldfain teach wherein the parameter is a frequency between intervals of data transmitted from the sensor (Goldfain: ¶0088). 	4) Regarding claim 4, the patent, Schab and Goldfain teach wherein the parameter is a sensitivity of the sensor (Goldfain: ¶0053; ¶0109; ¶0184). 	5) Regarding claim 5, the patent, Schab and Goldfain teach wherein the parameter is a communication power of the sensor (Goldfain: ¶0052; ¶0055; ¶0071; ¶0181). 	6) Regarding claim 6, the patent, Schab and Goldfain teach wherein the parameter is a needed location information fidelity (Notice that Goldfain illustrates, in Fig. 16A monitoring frequencies for specific sensor type for Profile 0, and further illustrates monitoring frequencies for specific sensor type in Fig. 16B, that differ in monitoring measurement intervals. For example, GPS frequency corresponding to a location information fidelity in Fig. 16A is scheduled on demand, while the GPS frequency in Fig. 16B is scheduled every 60 seconds). 	7) Regarding claim 7, the patent, Schab and Goldfain teach wherein configuring the parameter is further based on at least one of: a predicted sensor battery life, a mesh network performance, or a received signal strength of the sensor (Goldfain: ¶0071; ¶0181). 	8) Regarding claim 8, the patent, Schab and Goldfain teach wherein configuring the parameter is further based on at least one of: a proximity of the monitored animal to a point of interest, or a proximity to a suspected break in containment (Goldfain: ¶0054-59). 	9) Regarding claim 10, the patent, Schab and Goldfain teach further comprising determining a level of risk for the monitored animal (Goldfain: ¶0171-173). 	10) Regarding claim 11, the patent, Schab and Goldfain with the same motivation to combine as presented in the rejection of claim 1 teach a system for monitoring livestock on a farm, the system comprising: 	a wearable mount adapted to be worn on an animal at a mounting location, the wearable mount comprising a housing and an RFID device within the housing being programmable with identification data of an animal wearing the wearable mount (patent: claim 22); 	a sensor releasably connectable to the wearable mount (patent: claims 1, 22), the sensor comprising a memory device and at least one processor (patent: claims 1, 22), wherein the memory device is programmed to configure the sensor (patent: claims 1, 22), via the at least one processor (patent: claims 1, 22), to be associated with the animal wearing the wearable mount based on the identification data of the animal wearing the wearable mount (patent: claim 22), and wherein the sensor is adapted to generate data regarding a parameter of the animal wearing the wearable mount when the sensor is connected to the wearable mount (see analysis of the rejection of claim 1; patent: claim 22); 	at least one receiver for receiving the identification data of the animal wearing the wearable mount and the data regarding the parameter of the animal wearing the wearable mount from the sensor (patent: claims 1, 22); and 	an application for monitoring livestock, in communication with the at least one receiver (patent: claims 9, 22 ), the application structured to: 		monitor the data regarding the parameter of the animal wearing the wearable mount (patent: claims 1, 22);  		predict a condition of the animal wearing the wearable mount based on the data regarding the parameter of the animal wearing the wearable mount using a trained model (see analysis of the rejection of claim 1); and  		configure a parameter of the sensor associated with the animal wearing the wearable mount based at least in part on the predicted condition (see analysis of the rejection of claim 1). 	11) Regarding claim 12, see analysis of the rejection of claim 6. 	12) Regarding claim 13, see analysis of the rejection of claim 1. 	13) Regarding claim 15, the patent, Schab and Goldfain teach wherein the application is further structured to transmit the configured parameter to the sensor (Goldfain: Fig. 22). 	14) Regarding claim 24, the patent, Schab and Goldfain with the same motivation to combine as presented in the rejection of claims 1 and 10-11 teach a system for monitoring livestock on a farm, the system comprising: 	a wearable mount adapted to be worn on an animal at a mounting location, the wearable mount comprising a housing and an RFID device within the housing being programmable with identification data of an animal (see analysis of the rejection of claim 11); and 	a sensor releasably connectable to the wearable mount, the sensor comprising a memory device and at least one processor (see analysis of the rejection of claim 11), wherein the memory device is programmed to configure the sensor, via the at least one processor, to be associated with the animal based on the identification data of the animal (see analysis of the rejection of claim 11), and wherein the sensor is adapted to generate data regarding a parameter of the animal when the sensor is connected to the wearable mount (see analysis of the rejection of claim 11), wherein the at least one processor is programmed to: 		assess a health risk for the animal based on data generated by the sensor (see analysis of the rejection of claim 10); and  		generate instructions to modify at least one of a sensing interval of the sensor or a communication interval based on the health risk (see analysis of the rejection of claims 1 and 10). 	15) Regarding claim 25, the patent, Schab and Goldfain teach wherein the sensor generates data indicative of a movement (Schab: ¶0157; ¶0176) or a physiological parameter of the animal (Schab: ¶0067; ¶0072; ¶0074; ¶0087; ¶0157). 	16) Regarding claim 26, the patent, Schab and Goldfain teach wherein the sensor generates data indicative of an animal body function comprising at least one of: a urination, a respiration (Schab: ¶0004; ¶0053; ¶0176), a lactation, a bowel movement (Schab: ¶0176), a body measurement (Goldfain: ¶0040; ¶0081; ¶0086), a calving activity, or a passing gas. 	17) Regarding claim 27, the patent, Schab and Goldfain teach wherein the sensor generates data indicative of a behavior of the animal (see analysis of the rejection of claim 1; Schab: ¶0072-73; ¶0086; ¶0089; ¶0094; ¶0159). 	18) Regarding claim 28, the patent, Schab and Goldfain teach wherein the behavior is related to at least one of: a grazing habit, a grazing pattern, a feeding duration, a rumination, a drinking habit, a migration pattern, a sleeping schedule, a lying time (Schab: ¶0176 with regard to monitoring lying down movement; Notice that Schab discloses, in ¶0208 and claim 6, that the behavioral involve duration analysis), a reproductive activity, a congregation activity, or a proximity to another animal or stationary device. 	19) Regarding claim 29, the patent, Schab and Goldfain teach wherein the at least one processor is further programmed to generate instructions to determine if the health risk has decreased and to decrease the sensing interval if the health risk has decreased (Goldfain: ¶0091; ¶0172-172; Figs. 16A-G).
Claim(s) 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 12-13 of U.S. Patent No. 10,905,105 B1 in view of Schab and Goldfain, and in further view of Hicks et al. (“Hick”, US 2018/0160649 A1, IDS). 	1) Regarding claim 9, as per the limitation wherein configuring the parameter is further based on a desire to activate an actuator in proximity to the monitored animal wearing the sensor. 	Hick discloses, in ¶0014; ¶0086; ¶0089; ¶0097; ¶0103, the concept of monitoring animal behavioral and health data and causing a trough water controller to inject water once a proximity sensor detects the presence of the animal. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of monitoring animal behavioral and health data and causing a trough water controller to inject water once a proximity sensor detects the presence of the animal as taught by Hicks, into the system of the patent, Schab and Goldfain, with the motivation to enhance the control features of the system. 
Claim(s) 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 12-13 of U.S. Patent No. 10,905,105 B1 in view of Schab and Goldfain, and in further view of Hindhede (US 2011/0102154 A1, IDS). 	1) Regarding claim 14, the patent, Schab and Goldfain teach further comprising a mesh network (Schab: ¶0326). 	As per the limitation wherein the at least one receiver is a node of the mesh network. 	Hindhede discloses, in ¶0053-56 with reference to Fig. 3, the concept of using mesh compatible access points and routers (corresponding to mesh nodes) to enable tags worn by animals to be communicating for behavioral analysis. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using mesh compatible access points and routers to enable tags worn by animals to be communicating for behavioral analysis as taught by Hindhede, into the system of the patent, Schab and Goldfain, with the motivation to enhance the communication features of the system.
Claim(s) 16-17 and 19-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 12-13 of U.S. Patent No. 10,905,105 B1 in view of Schab and Goldfain, and in further view of March et al. (“March”, US 2008/0218357 A1). 	1) Regarding claim 16, the patent, Schab and Goldfain with the same motivation to combine as presented in the rejection of claims 1 and 11 teach a system for providing a wearable mount  and releasable sensor as claimed for enabling monitoring of one animal via an application for monitoring livestock, wherein the sensor is configured by predicting the behavioral and health data of the animal. Thus, the different between claim 11 and claim 16 is that claim 16 respectively provides a wearable mount and releasable sensor to a first and a second animal. However, March discloses, in abstract; ¶0267-268 with reference to Figs. 1 and 3A, 4-7, the concept of providing wearable sensors to animal to enable proximity detection between the animal to a relationship between the animals. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of providing wearable sensors to animal to enable proximity detection between the animal to a relationship between the animals as taught by March, into the system of the patent, Schab and Goldfain, with the motivation to enhance the monitoring features of the system. 	As per the limitation determine a proximity of the first sensor to the second sensor (March: abstract; ¶0267-268; Figs. 1 and 3A, 4-7); 	establish a membership of the first animal in a herd based on the determined proximity and at least one of: the data of the parameter of the first animal, or the data of the parameter of the second animal (March: Fig. 7A-D); 	monitor the data regarding the parameter of the first animal and the second animal (see analysis of the rejection of claim 11 with consideration of the teachings by March: ¶0284; Fig. 7A-D); 	predict a condition of the first animal by inputting behavioral data and health data of the first animal and behavioral data and health data of the second animal to a trained model (see analysis of the rejection of claim 11 with consideration of the teachings by March: ¶0284; Fig. 7A-D); and 	configure a parameter of the first sensor based on the predicted condition, wherein the parameter is at least one of a measurement interval of the first sensor (see analysis of the rejection of claim 2), a frequency between intervals of data transmitted from the first sensor (see analysis of the rejection of claim 3), a sensitivity see analysis of the rejection of claim 4), a communications power of the first sensor (see analysis of the rejection of claim 5), or a needed location information fidelity (see analysis of the rejection of claim 6). 	 	2) Regarding claim 17, the patent, Schab, Goldfain and March teach wherein the trained model is trained with a training data set comprising known outcomes and associated behavioral data and health data for a plurality of animals (see analysis of the rejection of claim 1). 	3) Regarding claim 19, the patent, Schab, Goldfain and March teach wherein establishing the membership of the first animal in the herd is further based on a location of the second animal (March: Figs. 1 and 3A-B). 	4) Regarding claim 20, as per the limitation wherein configuring the parameter of the first sensor is further based on a desired power consumption of the first sensor (Goldfain: ¶0052; ¶0055; ¶0071; ¶0076). 	5) Regarding claim 21, wherein configuring the parameter of the first sensor is further based on at least one of: a predicted battery life of the first sensor, a mesh network performance, or a received signal strength of the first sensor (Goldfain: ¶0055). 	6) Regarding claim 22, the patent, Schab, Goldfain and March teach wherein data regarding the parameter of the first animal comprises at least one of a movement of the first animal, a physiological parameter of the first animal (Schab: ¶0067; ¶0072; ¶0074; ¶0087), and an animal body function comprising at least one of: a urination, a respiration, a lactation, a bowel movement, a body measurement, a calving activity, or a passing gas. 	7) Regarding claim 23, the patent, Schab, Goldfain and March teach wherein data regarding the parameter of the first animal comprises a behavior of an animal related to at least one of a grazing habit, a grazing pattern, a feeding duration, a rumination, a drinking habit, a migration pattern, a sleeping schedule, a lying time, a reproductive activity, a congregation activity, a proximity to the second animal (March: abstract; Figs. 1 and 3A-B, 4-7), or a proximity to a stationary device.
Claim(s) 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 12-13 of U.S. Patent No. 10,905,105 B1 in view of Schab and Goldfain and March, and in further view of Hindhede. 	1) Regarding claim 18, the patent, Schab, Goldfain and March with consideration of the motivation to combine the teachings by Hindhede, in the rejection of claim 14, teach wherein the at least one receiver is a node of the mesh network (see analysis of the rejection of claim 14).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Schab in view of Goldfain.
1) Regarding claim 1, Schab discloses a computer-implemented method to conserve a sensor’s power (Fig. 2), the computer- implemented method comprising: 	training a model to predict a condition of an animal with a training data set (Schab: ¶0073), wherein the training data set comprises known outcomes associated with behavioral data and health data for a plurality of animals (Schab: ¶0072-73); 	sensing, with a sensor worn by a monitored animal, behavioral data and health data of the monitored animal (Schab: ¶0100; ¶0174-209); 	inputting the behavioral data and health data of the monitored animal into the model (Schab: Fig. 3); 	predicting a condition of the monitored animal with the model based on the inputted behavioral data and health data (Schab: ¶0077; ¶0088; ¶0322-324; ¶0350). 	As per the limitation configuring a parameter of the sensor associated with the monitored animal based on the predicted condition. 	Goldfain discloses, in ¶0203-204 with reference to Figs. 21-22 and 25-26, the concept of analyzing behavioral and health data to perform features for adjusting sensor setting profiles or operational modes. Notice in Figs. 13 and 16A-G, illustrates that each profile may involve adjusting specific sensor devices of the wearable device. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of analyzing behavioral and health data to perform features for adjusting sensor setting profiles or operational modes as taught by Goldfain, into the system as taught by Schab, with the motivation to enhance the adjusting features of the system. 	2) Regarding claim 2,  Schab and Goldfain teach wherein the parameter is a measurement interval of the sensor (Notice that Goldfain illustrates, in Fig. 16A monitoring frequencies for specific sensor type for Profile 0, and further illustrates monitoring frequencies for specific sensor type in Fig. 16B, that differ in monitoring measurement intervals. For example, cardiopulmonary in Fig. 16A is scheduled only at night, while the cardiopulmonary in Fig. 16B is scheduled hourly). 	3) Regarding claim 3, Schab and Goldfain teach wherein the parameter is a frequency between intervals of data transmitted from the sensor (Goldfain: ¶0088). 	4) Regarding claim 4, Schab and Goldfain teach wherein the parameter is a sensitivity of the sensor (Goldfain: ¶0053; ¶0109; ¶0184). 	5) Regarding claim 5, Schab and Goldfain teach wherein the parameter is a communication power of the sensor (Goldfain: ¶0052; ¶0055; ¶0071; ¶0181). 	6) Regarding claim 6, Schab and Goldfain teach wherein the parameter is a needed location information fidelity (Notice that Goldfain illustrates, in Fig. 16A monitoring frequencies for specific sensor type for Profile 0, and further illustrates monitoring frequencies for specific sensor type in Fig. 16B, that differ in monitoring measurement intervals. For example, GPS frequency corresponding to a location information fidelity in Fig. 16A is scheduled on demand, while the GPS frequency in Fig. 16B is scheduled every 60 seconds). 	7) Regarding claim 7, Schab and Goldfain teach wherein configuring the parameter is further based on at least one of: a predicted sensor battery life, a mesh network performance, or a received signal strength of the sensor (Goldfain: ¶0071; ¶0181). 	8) Regarding claim 8, Schab and Goldfain teach wherein configuring the parameter is further based on at least one of: a proximity of the monitored animal to a point of interest, or a proximity to a suspected break in containment (Goldfain: ¶0054-59). 	9) Regarding claim 10, Schab and Goldfain teach further comprising determining a level of risk for the monitored animal (Goldfain: ¶0171-173).
Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schab in view of Goldfain, and in further view of Hicks. 	1) Regarding claim 9, as per the limitation wherein configuring the parameter is further based on a desire to activate an actuator in proximity to the monitored animal wearing the sensor. 	Hick discloses, in ¶0014; ¶0086; ¶0089; ¶0097; ¶0103, the concept of monitoring animal behavioral and health data and causing a trough water controller to inject water once a proximity sensor detects the presence of the animal. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of monitoring animal behavioral and health data and causing a trough water controller to inject water once a proximity sensor detects the presence of the animal as taught by Hicks, into the system as taught by Schab and Goldfain, with the motivation to enhance the control features of the system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	US 10912283 B2; US 20040141635 A1; US 20100030036 A1; US 20140251234 A1, system monitoring livestock and/or behavioral and health data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684